DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-4, claim 1.
Species 2: as shown in Figure 5.
The structures of species 1-2 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-2. The species are independent or distinct, because Species 1-2 show different structures of the gear system 10 as listed below:
Species 1: as shown in Figures 1-4, show the structures of the gear system 10.
Species 2: as shown in Figure 5, shows the different structures of the gear system 10, comprising the second snap ring 80 coupled to the pin 22.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant’s election without traverse Species 1, figures 1-4 of claims 1-20 in the email sent on November 10, 2020 is acknowledged.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
In claim 1, the phrase “wherein, when the pin encounters an intermediate position between a retracted positon and an extended position due to the pin engaging an obstruction, the spring is configured to maintain a biasing force on the pin until the obstruction is removed”,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102b as being anticipated by Chase JR (US 3,022,450)
Regarding claim 1, Chase discloses a solenoid comprising:
a housing (10); 
a wire coil (34, 36) arranged within the housing (10); 
a permanent magnet (38) arranged within the housing (10); 
an armature (24) slidably arranged within the housing (10) and moveable between a first armature position and a second armature position (see col. 1, lines 60-63); 
a pin (22) at least partially extending out of the housing (10) and slidably engaged by the armature (24); and 
a spring (32) biased between the armature (24) and the pin (22), 
wherein, when the pin (22) encounters an intermediate position between a retracted positon and an extended position due to the pin (22) engaging an obstruction, 
the spring (32) is configured to maintain a biasing force on the pin (22) until the obstruction is removed.  
Regarding claim 2, Chase discloses:
the bi-stable solenoid further comprises a first pole piece (see the drawing below) and a second pole piece (16-18).  

    PNG
    media_image1.png
    261
    471
    media_image1.png
    Greyscale

[AltContent: textbox (Open 2nd end)][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st pole piece)]
    PNG
    media_image2.png
    262
    281
    media_image2.png
    Greyscale

Regarding claim 3, Chase discloses:
when the armature (24) is in the first armature position, the armature (24) is engaged with the first pole piece (see the drawing above) and 
when the armature (24) is in the second armature position, the armature (24) is engaged with the second pole piece (16-18).  
Regarding claim 4, Chase discloses:
the second pole piece (16-18) includes a hollow cylindrical portion.  
Regarding claim 5, Chase discloses:
the spring (32) is disposed around the pin (22) and at least partially within the hollow cylindrical portion of the second pole piece (16-18).  
Regarding claim 6, Chase discloses:

Regarding claim 7, Chase discloses:
the housing (10) includes a first surface (see the drawing above) and an open second end (see the drawing above).  
Regarding claim 9, Chase discloses:
the second pole piece (16-18) is disposed at least partially within the open second end of the housing (10).  
Regarding claim 10, Chase discloses:
the pin (22) is slidably engaged by at least one of the first pole piece (see the drawing above) and the second pole piece (16-18).  
Regarding claim 11, Chase discloses:
the armature (24) is actuated between the first armature position and the second armature position by supplying a current to the wire coil (34, 36) in a desired direction at a predetermined magnitude.  
Regarding claim 12, Chase discloses:
when the armature (24) is moved from the first position to the second position and the pin (22) is biased toward the extended position by the spring (32), a structure on the pin (22) is configured to limit the axial movement of the pin (22).  
Regarding claim 13, Chase discloses:

Regarding claim 14, Chase discloses:
a housing (10); 
a wire coil (34, 36) arranged within the housing (10); 
a permanent magnet (38) arranged within the housing (10); 
an armature (24) slidably arranged within the housing (10) and moveable between a first armature position and a second armature position; 
a pin (22) at least partially extending out of the housing (10) and slidably engaged by the armature (24), 
the pin (22) being moveable between an extended position and a retracted position; and 
a spring (32) biased between the armature and the pin, wherein, 
when the armature (24) is moved from the first armature position to the second armature position, 
the spring (32) applies a force onto the pin (22), thereby biasing the pin (22) toward the extended position, and 
when the armature (24) is moved from the first armature position to the second armature position and the pin (22) encounters an obstruction, the spring (32) continues to bias the pin (22) toward the extended position until the obstruction is removed and the pin (22) is allowed move to the extended position.  

the second armature position when the armature (24) reaches toward the second pole piece (18), the spring (32) continues to bias (compressed) toward the extended position of the second pole piece (18).  

    PNG
    media_image1.png
    261
    471
    media_image1.png
    Greyscale

Regarding claim 15, Chase discloses:
the bi-stable solenoid further comprises a first pole piece (see the drawing below) and a second pole piece (16-18).  
when the armature (24) is in the first armature position, the armature (24) is engaged with the first pole piece (see the drawing below) and 
when the armature (24) is in the second armature position, the armature (24) is engaged with the second pole piece (16-18).  

    PNG
    media_image1.png
    261
    471
    media_image1.png
    Greyscale

[AltContent: textbox (Open 2nd end)][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st pole piece)]
    PNG
    media_image2.png
    262
    281
    media_image2.png
    Greyscale

Regarding claim 16, Chase discloses:
wherein the second pole piece (1618) includes a hollow cylindrical portion.  
Regarding claim 17, Chase discloses:
the spring (32) is disposed around the pin 22) and at least partially within the hollow cylindrical portion of the second pole piece (16-18).  
Regarding claim 18, Chase discloses:
the armature (24) is actuated between the first armature position and the second armature position by supplying a current to the wire coil (34 and 36) in a desired direction at a predetermined magnitude.  
Regarding claim 19, Chase discloses:
when the armature (24) is moved from the first position to the second position and the pin (22) is biased toward the extended position by the spring (32), 
a structure on the pin (22) is configured to limit the axial movement of the pin (22).  
Regarding claim 20, Chase discloses:
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chase JR (US 3,022,450) in view of Hines (US 5,365,210).
Regarding claim 8, Chase does not disclose the first pole piece is disposed at least partially within the housing and extends at least partially through the first surface.  
Hines discloses a solenoid comprising the first pole piece (24, 44) is disposed at least partially within the housing (28) and extends at least partially through the first surface (see the drawing below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first pole piece is disposed at least partially within the housing and extends at least partially through the first surface as taught by Hines with Chase’s device for the purpose of making more space for the movement of the armature (20).  
[AltContent: textbox (1st surface)][AltContent: arrow]
    PNG
    media_image3.png
    305
    300
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    301
    210
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			

Patent Examiner - Art Unit 2837
March 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837